Per Curiam.
This proceeding was commenced by the State Board of Law Examiners for the disbarment of Leo Edward Melrin, an attorney at law duly licensed to practice in the State of Minnesota, by service of a petition upon respondent on January 23, 1963, together with an order of this court requiring respondent to answer the accusations contained therein.
The petition alleged that on April 6, 1962, respondent was found guilty of the crime of p'erjury, a felony, by the District Court of the Fourth Judicial District of the State of Minnesota. A certified copy of the judgment roll was attached to the petition.
Respondent filed his answer to the petition, admitting his conviction of the felony. Although no appeal had been taken from the conviction, he alleged in substance that the evidence was insufficient to justify it. At his request a reference was ordered, and the Honorable Charles W. Kennedy, one of the judges of the District Court of the Seventh Judicial District, was appointed referee. The reference was ordered for the sole purpos'e of permitting respondent to introduce evidence in mitigation of any disciplinary action to be taken, and the order expressly precluded any inquiry into the validity of the felony conviction.1 The referee accorded respondent full opportunity to be heard and to present any extenuating evidence in mitigation, and, following a final hearing held on September 27, 1963, the referee filed his feport on September 30, 1963, recommending that respondent be disbarred. No application pursuant to the rules of this court *550for a review of the findings and recommendation of the referee having been requested,
It Is Therefore Ordered, That respondent, Leo Edward Melrin, be and he hereby is disbarred and that his name be stricken from the roll of attorneys of this state.

Minn. St. 481.15 declares that the record of conviction of a felony shall be conclusive evidence thereof.